DETAILED ACTION
	The following is a response to the amendment filed 6/29/2022 which has been entered.
Information Disclosure Statement
	The information disclosure statement filed 4/28/22 has been considered.
Response to Amendment
	Claims 1, 3-15 and 17-20 are pending in the application. Claims 2 and 16 are cancelled.
	-The claim objection has been withdrawn due to applicant amending claim 1 accordingly.
	-The 112(b) rejection has been withdrawn due to applicant amending claim 7 accordingly.
	-The 103 rejections have been withdrawn due to applicant amending claims 1, 7 and 15 with limitations not disclosed by the prior art of record used in the rejections.
	-The double patenting rejections have been withdrawn due to applicant submitting a terminal disclaimer which has been approved.
Allowable Subject Matter
Claims 1, 3-15 and 17-20 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
-In claim 7, last line, “and” has been deleted and the comma after “condition” has been changed to a period.

The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claims 1, 7 and 15)………wherein the inverter controller transmits the active short notification signal to vehicle controller generating an engine stop control signal a predetermined period of time after receipt of short signal which reduces circulation of current between the inverter and motor caused by the short condition and in combination with the limitations as entirely written in claims 1, 7 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        July 16, 2022